 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 205, Lithographers and Photoengravers Interna-tional Union,AFL-CIOandThe General GravureService Co., Inc. Case 22-CB-1273November 9, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn July 22, 1968, Trial Examiner Herbert Silber-man issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter the General Counsel and theCharging Party each filed exceptions to the Decision,together with supporting briefs. The Respondent filedan answering brief. Subsequently, in response to aninvitation of the Board, the Charging Party, GeneralCounsel, and Respondent filed supplemental briefs.In response to the same invitation, statements ofposition were filed by the National Association ofManufacturers, and by the American Federation ofLabor and Congress of Industrial Organizations,joined by. the International Brotherhood of Teamstersand the International Union, UAW, asamici curiae.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The Board hasconsidered the Trial Examiner's Decision, the excep-tions and briefs, the answering brief, the supplementalbriefs, the statements of positionamici curiae,and theentire record in the case. The Board adopts the TrialExaminer's findings, conclusions, and recommenda-tions only to the extent that they are consistent withthe decision herein.As more fully set forth in the Trial Examiner'sDecision, the Respondent Union on July 5, 1967,established a picket line at the Company's premises.The five employees involved herein (William Brengel,Peter Ollendorf, John Haynie, Paul Fallot, and LouisStirling) refused to honor the picket line and reportedto work on a regular basis until August 30, 1967.On July 6, 1967, the second day of the strike, theUnion notified each of the five employees that1N.L.R.B.v. Allis-ChalmersMfg.Co., 388 U.S. 175.2Scofield v. N. L. R. B.,394U.S. 423.3The Trial Examiner found it unnecessary to "pass upon the questionof whether the resignations from the Union of the five men named in thecharges had been preferred against them under theUnion's International constitution for crossing thepicket line, and that a trial had been set for July 26,1967, before the Union's executive board. On July 25,1967, four of the employees telegraphed their resigna-tions to the Union. The fifth employee telegraphed hisresignation to the Union on August 1, 1967. Inresponse to the aforementioned telegrams the Unionnotified the employees that their resignations wereineffective under the Union's constitution, that theexecutive board had heard their cases, and that theywould soon be advised of the results. On August 2,1967, they were notified by the Union that they hadbeen found guilty of the charges preferredagainstthem. Each was further advised that the executiveboard had voted to censure them and that they shouldbe warned that further evasion of their respectiveresponsibilitieswould be grounds for additionaldisciplinary actions.When the five employees persisted in crossing thepicket line, they were informed on August 10, 1967,that additional charges had been preferred againstthem and that a trial date had been set for August 30,1967. On October 12, the employees, none of whomhad attended the trial of August 30, 1967, wereinformed that they had again been found guilty andwere each fined $250 on each of four counts for a totalof $1,000, which, together with back dues, waspayable "without delay."The Trial Examiner, after considering the argu-ments of the respective parties, concluded that "thereare no material distinctions between the facts of thiscase and those appearing in theAllis-Chalmers 1case"and, accordingly, recommended dismissal of thecomplaint in its entirety. We disagree.InBooster Lodge No. 405, International Associationof Machinists and Aerospace Workers, AFL-CIO,185NLRB No. 23, we concluded thatAllis-Chalmers,supra,was carefully restricted to the facts of that caseand that the Supreme Court's subsequent decision inScofield2indicated that union-imposed fines wouldnot be violative of Section 8(b)(1)(A) of the Act whenrestricted solely to union members. In accordancewith the aforementioned conclusions we found thatunion fines imposed against certain employees whohad in fact resigned from the union prior to crossing aunion-established picket line were violative of Section8(b)(1)(A) of the Act. Inasmuch as the fines hereinvolved similarly relate to picket line conductoccurring after August 1, 1967, when the employeeshad effectively resigned from the Union,3 the finestherefore were also violative of Section 8(b)(1)(A) ofcomplaint were effective."As the Union's constitution makes no provisionfor voluntary resignations while employees are still engaged in the industry,we find that the telegraphic resignations herein effectively terminated theirrespective memberships in the Union.Booster LodgeNo. 405, supra,fn. 11.186 NLRB No. 69 LOCAL 205,LITHOGRAPHERS AND PHOTOENGRAVERS455the Act. This conclusion, however, does not makeunlawful the censure imposed upon the five individu-als by the Respondent Union prior to their resigna-tions from among its ranks. Accordingly, we shallorder the Respondent to cease and desist from suchaction and to remit any fine which may have beenpaid by the five individuals involved for picket lineviolations occurring subsequent to their resignationsfrom the Respondent Union.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Local 205, Lithographers and Photoengravers Inter-national Union, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Restraining or coercing employees, who hadresigned from and who were no longer members ofthe Union, in the exercise of their rights guaranteed inSection 7 of the Act, by imposing fines against suchemployees because of their postresignation conduct inworking at the Hillside plant during the July 5, 1967,strike.(b) In any like or related manner, restraining orcoercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action to effectu-ate the policies of the Act:(a)Reimburse or refund to William Brengel, PeterOllendorf, JohnHaynie, Paul Fallot, and LouisStirling the amount of any fines they may have paidwhichwere imposed because of postresignationconduct in working at the plant.(b) Post at its office and meeting hall and at theHillside,New Jersey, plant of the General GravureService Co., Inc., if the Company is willing, copies ofthe attached notice, marked "Appendix." 4 Copies ofsaidnotice,on forms provided by the RegionalDirector for Region 22, after being signed by anauthorized representative, shall be posted at theaforementioned locations immediately upon receiptthereof and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted,and reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by othermaterial.(c)Notify said Regional Director, in writing, within10 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violation has been found be,and they hereby are, dismissed.MEMBERBROWN, concurring in part and dissenting inpart:For the reasons stated in my dissenting opinion inBooster Lodge No. 405, International Association ofMachinists and AerospaceWorkers, AFL-CIO (TheBoeing Company),footnote2, supra,Iwould find noviolation of Section 8(b)(1)(A) of the Act and woulddismiss the complaint in its entirety.T4 In the event this Order is enforcedby a Judgmentof the United StatesCourt of Appeals, thewords in the notice reading "Postedby Order of theNational LaborRelationsBoard"shallbechanged toread "PostedPursuant to a Judgment of the UnitedStates Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT restrain or coerce employees whohad resigned from the Union and who, in theexercise of their rights guaranteed in Section 7 ofthe Act, worked at the Hillside, New Jersey, plantduring the July 5, 1967, strike, by imposing fines.WE WILL reimburse William Brengel, PeterOllendorf, John Haynie, Paul Fallot, and LouisStirlingl for any fines they may have paid to us forworking during the said strike.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed to them in Section 7 of theNational Labor Relations Act.LOCAL 205,LITHOGRAPHERS ANDPHOTOENGRAVERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, 970 Broad Street, Newark,New Jersey 07102, Telephone 201-645-2100. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Trial Examiner: Upon a chargefiled by The General Gravure Service Co., Inc., hereincalled the Company, on October 24, 1967, a complaint wasissuedon March 22,1968, allegingthat the Respondent,Local 205, Lithographers and PhotoengraversInternationalUnion, AFL-CIO, herein called the Union, has engaged inand is engaginginunfair labor practices affectingcommercewithin the meaning of Section 8(b)(1)(A) andSection 2(6) and (7) of the Act. In substance, the complaintalleges thatthe Union on August 30, 1967, levied individualfines in theamount of $1,000 against WilliamBrengel,PeterOllendorf, John Haynie, Paul Fallot, and LouisStirling, employees of the Company, for crossing a picketline established and maintained by the Union at theCompany's place of business, although said employees hadnot been members of the Union since August 1, 1967. Thecomplaint further alleges that the fines are excessive.Respondent by its answer generally denies that it hasviolated the Act. A hearing in this proceeding was held inNewark, New Jersey, on April 15, 1968. Thereafter, briefswere filed on behalf of the General Counsel and theCharging Party which have been carefully considered.Upon the entire record in the case, I make the following:FINDINGS OF FACTI.JURISDICTIONThe material facts in this proceeding involve employeesof The General Gravure Service Co., Inc., a New Jerseycorporation, which is engaged in its place of business atHillside,New Jersey, in the manufacture, sale, anddistribution of gravure cylinders and related products.During the calendar year 1967, which period is representa-tiveof the Company's operations, in the course andconduct ofits business, the Company manufactured, sold,and shipped from its place of business products valued inexcess of $50,000 to customers located outside the State ofNew Jersey. Respondent admits, and I find, that theCompany is an employer, as defined in Section 2(2) of theAct, engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Sequence of EventsThis case explores the reach of theCourt's decision inN.LR.B. v. Allis-Chalmers ManufacturingCo.,388 U.S. 175.Until sometime after June1967 the Unionhad been therecognized representative of employees of the Company.The last collective-bargaining agreement between theparties expired in January 1967. Negotiations looking to therenewal of the contract were carried on between December1966 and June 1967 but the parties were unable to reach anagreement. At various times during the negotiations theUnion threatened to impose sanctions against the Compa-ny and in particular threatened to impose an overtime ban,that is, a refusal on the part of its members to perform anyovertime work.At a chapel meeting of the Company's employees held onJune 19, 1967, the union members were informed thatbecause there still was no resolution of the contractdifferences with the Company an overtime ban was beingimposed and any employee who worked overtime would befined an amount equal to his overtime earnings. Shortlyafter this meeting the Union posted a notice confirming theovertime ban. On June 20, the Company posted noticesadvising its employees that overtime work was a conditionof their employment, that employees will be given 1 day'snotice when called upon to workovertimeand that anyemployee who then refuses to work overtime will be subjectto immediate dismissal.On June 30 the Company discharged 14 employees whohad refused to work overtime on that day and the precedingday. Beginning July 5, 1967, pursuant to due authorization,theUnion established a picket line at the Company'spremises. During the period from July 5 through August 30,1967, the five individuals named in the complaint regularlyreported to work despite the presence of the Union's picketline and the necessity of their crossing such line to enter theCompany's premises.On July 6, 1967, the Union sent aletter to each of the five advising them that charges hadbeen preferred against them under various sections of theInternational constitution because of their conduct incrossing the picket line and notifying them that 6 p.m. onJuly 26, 1967, was set by the executive board as the time fortheir trial on the charges.On July 25, 1967, Brengel, Ollendorf, Haynie, andStirling each sent a telegram to the Union which read asfollows,"Effective immediately, I hereby tendermyresignation from New Jersey L.P.I.U. Local No. 205."Fallot senta similar telegramto the Union on August 1,1967. In response to the attempted resignations the Unionsent each of the five the following letter:Your telegram of July 26th has been received.Obviously you ignored Section 17.9 of our Constitutionwhich prohibits your resignation under present circum-stances. This section provides as follows:17.9RESIGNATION. A member may resignfrom membership only if he isin good standingand has ceased to be engaged as an employee or ina supervisory capacity in an industry within thejurisdiction of the International, but continuesotherwise to be associated with such industry.Therefore we cannot accept your resignation and, inview of your refusal to attend the hearing of chargesagainst you, the Executive Board sitting as Trial Boardtook evidence and proceeded in your absence. You willbe advised later of its findings.None of the five men attended the union hearing on thecharges which had been preferred against them. On August2, 1967, each of the five was advised that the Trial Boardhad found him guilty of: LOCAL 205, LITHOGRAPHERS AND PHOTOENGRAVERS457(1)Willful violation of their obligations of member-ship under Section18.2(A).(2)Evasion of responsibilities during a recognizedlockout under Section 18.2(B).(3)Willful failure to comply with the Constitution tothe detriment of the organization under Section 18.2(C).(4)Knowingly undermining wage and work stand-ards to the detriment of the organization under Section18.2(D).Each was further advised that the decision of the TrialBoard was that he should be censured for his actions andshould be warned that further evasion of his responsibilitiesunder the constitution would be grounds for additionaldisciplinary action.The letter of transmittal from theUnion's recording secretary, in addition to advising themen of their rights of appeal, also informed them thatalthough no fine was imposed it was expected that theywould cease the violations of their responsibilities under theconstitution.On August 10, 1967, the Union wrote to each of the fivemen another letter advising that additional charges hadbeen preferred against them and summoning them toappear for trial on such charges at 6 p.m. on August 30,1967.1 None of the five attended the trial. On October 12,1967, each of the five men. wasinformed of the outcome ofthe trial by the following letter from the Union's businessmanager:At the Executive Board Trial for which you had beensummons,[sic] onAugust 30, 1967, you were foundguilty on the four charges preferred against you andfined $250.00 on each charge for a total of $1000.00.This fine and your dues for June and to date arepayable, thru theBusinessManager of the Union,without delay.The weekly salaries of the five men during the relevanttimes herein, particularly July and August 1967, were:Haynie, $235; Fallot, $235; Stirling, $300; Ollendorf, $275;and Brengel,$275. None of the five men have paid uniondues sinceMay 31, 1967, nor have they paid the fines leviedagainst them. The Union has made no attempt to collect thefines.Pursuant to a petition filed by Charging Party on August16, 1967, the Board conducted a representation election onDecember 4, 1967, in the unit represented by the Union.The Union lost the election by a vote of 8 to 0.2B.General Counsel's ArgumentGeneral Counsel advances alternative theories in supportof the complaint. His first theory is that in theAllis-Chalmerscase, the Supreme "Court, while not faced with1The charges,dated August 9, 1967, which had been served on each ofthe five men with the Union's letterof August10, were as follows:1.Willfulviolation of the provision of theobligation of membership.(Consti. 18.2 (A).)2.Strikebreaking during sanctionedstrike andevasionof responsibil-ities during a recognized lock-out. (Conti.18.2 (B).)3.Willful failureto complywith theConstitution or laws of theInternationalorBy-Laws of a Local to the detriment of theorganization(18.2(C).)4.Knowingly undermining wage and workstandards established bycontract or other requirements of the organization to thedetriment ofthe organization. (Conti. 18.2 (D).)2At the hearingI reserved decision on certain objections to the receiptthe issue,made it clear that the proviso to Section8(b)(1)(A) would shield a union only if that union's actionwas reasonable." 3 He contends that union discipline whichaffectsadversely amember's employment status-anunreasonably large fine or the threat thereof (which mightmake it pointless for the member to work because the finemight equal or exceed the member's earnings)would beincluded in that category-exercises as much coercion andrestraint upon a member's ability to go to work as bodilyforce that prevents him from crossing a picket line to enterhis employer's premises or union action which induces thedischarge of the member by his employer.In support of his position General Counsel refers to theportion of the opinion in theAllis-Chalmerscase where theCourt observed that federal labor policy permits a union toprotect against erosion itsstatus aschosen representative"through reasonable discipline of members who violaterules and regulations governing membership."4 Stressingthe use of the word "reasonable," General Counsel arguesthat the inference to be drawn from the majority opinion intheAllis-Chalmerscase is that the Court would havedecided the case differently had the fine been unreasonablylarge. I interpret the Court's opinion differently. Afterobserving that there "may be concern that court enforce-ment may permit the collection of unreasonably largefines," the Court in footnote 32 at page 193 specificallynoted "that the state courts, in reviewing the imposition ofunion discipline, find ways to strike down `discipline[which ] involves a severe hardship.' " The Court thussuggests that a union would not succeed in a State court suitfor the collection of an unreasonablylarge fine, and it is inthat forum that a member will find protectionagainstarbitrary union action. In footnote 33 at page 193 the Courtquotes from its earlier decision inMachinists v. Gonzales,356 U.S. 617, 620: "[T]he protection of union members intheir rights as members from arbitrary conduct by unionsand union officers has not been undertaken by federal law,and indeed the assertion of any such power has beenexpressly denied." The Court concludes, at page 195, "thatCongress did not propose any limitations with respect tothe internal affairs ofunions,aside from barring enforce-ment of a union's internal regulations to affect a member'semployment status." It is my belief, contrary to GeneralCounsel, that the Court's direction is not towards alimitation of its holding in theAllis-Chalmerscase.5Another deficiency in General Counsel's argument is hisequation of an unreasonablylarge fineto direct unionaction which prevents an employee from working eitherbecause he is physically barred from entering his place ofwork or because the unioncauses hisemployer to deny himof evidence. I hereby overruleall such objections.9Thedecisionof the Courtis not based upon theproviso. As pointedout in theCourt's opinion:"Our conclusion that§ 8(bXl)(A) does notprohibit the locals' actions makes it unnecessary to pass on the Boardholding thatthe proviso protectedsuchactions."N.L.R.B. v. Allis-Chalmers, supra,192, fn. 29.4N. L. R. B. v. Allis-Chalmers,supra,181.5Mr. Justice Black draws a contrary inference from the majorityopinion.He states in his dissenting opinion:"And then theCourtcautionsthat its holdingmay only applyto court enforcement of `reasonable fines.'Apparently the Courtbelieves that these considerations somehow bringreasonablecourt-enforcedfineswithin theambit of `internal unionaffairs.'"N.L.R.B. v. Allis-Chalmers, supra,205. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDthe opportunity to work. The Supreme Court inAllis-Chalmersspecifically considered and rejected the argumentthat for the purposes of applying Section 8(b)(l)(A) a finewhich a union attempts to collect through a civil suit issimilar tophysical force or direct union pressure upon amember's employer.In essence,the Court held that, indeciding whether any category of union action violatesSection 8(bXl)(A), the legislative intent is the criticaldeterminant rather thana semanticexploration of thewords "restrainor coerce."It is not necessary in this case to anticipate whether theSupreme Court will limit its decision in theAllis-Chalmerscase in themanner suggestedby General Counsel becausethe factualassumptionupon which the General Counsel'sargument is based has not been established. I find thatGeneral Counsel has not proved that the fines imposedupon the fivemen namedin the complaintwere excessive.From July 5 to August 30, 1967, each of the men regularlycrossed the Union's authorized picket line and thus wascontinuouslyengaged instrikebreaking activities in viola-tion of the Union's constitution. Charges werefiled againstthe menfor such conduct and following a hearing beforethe Union's trial board on July 26, 1967, they were foundguilty of having violated the sections of the Union'sconstitution with which they had been charged. No fine wasimposed upon them at that time, but they were advised thatthey had been censured and that furtherevasionsof theirresponsibilities under the Union's constitution would begrounds for disciplinary action. The five men neverthelesscontinued to work in defiance of the Union's picket lineand the warnings given to them. Further charges were filedagainst them, a second hearing was held before the Union'sTrial Board on August 30, 1967, and each was then fined$1,000. The fivemen were incontinuous violation of theUnion's strike for a period ofin excessof 8 weeks, duringwhich time their respective wages for a basic workweekwere between $235 and $300 or between $1,860 and $2,400for the 8-week period. Had the men not been engaged instrikebreaking activities their income probably would havebeen limited to the benefits which the Union may havegiven itsmembers whoweresupporting the strike.Although no evidence was adduced as to the amount bywhich the earnings of the five men exceeded the amountsthey would have received in strike benefits, it is reasonableto infer that the excess was $1,000 or more for each. Thus,the finesimposed upon the five men probably did not placethem in any less satisfactory financial situation than theywould have been in had they supported their Union andtheir coworkers in the strike. The fine of $1,000 against eachof the five men, which was approximately 50 percent of6 SeeMinneapolisStarand TribuneCompany,109 NLRB 727, where theBoard held that a fine of $500 for failure to attend union meetings andperform picketduty duringa strike was not a violation of Sec. 8(bxlXA).IGeneral Counsel's argumentin his brief thatthe finerelated only tothe period between July 27 and August9, 1967, iswithout basis.Althoughthe second set of charges against the five men was filedon August9, thereis nothing in the record to indicate that the Union's Trial Board in arrivingat the penalty which it imposed upon themdid not consider theirstrikebreakingactivities throughAugust30, 1967,the date oftheir trial.Furthermore,despite the fact that the charges filed against the men onAugust 9 accused them of "failureto complywith the decision of theExecutive Board wherein these men were found guilty onJuly 26, 1967,"there is no proof that in assessing the fine the trial board did not considertheiraggregate earnings (excluding overtime earnings)during the period of their strikebreaking activities, in thecircumstances,6isnot solarge thatitmustnecessarily bedeemed excessive. The purpose of the fine was to exertpressure upon the five employees to abide by their unionresponsibilities and to honor the authorized strike in whichtheir coworkers were engaged. A fine of $100 or otherrelatively small amount would hardly have been any moreeffective than the warnings which had been issued to them.For the fine to serve the purpose intended, particularly inthe view of the five men's demonstrated recalcitrance, ithad to be in a significant amount.? "The power to fine orexpel strikebreakersis essentialif the union is to be aneffective bargaining agent ... "8I find no merit to General Counsel's contention that thecriteriawhich the Board uses in determining whether aninitiation fee is excessive should be used in this case todetermine whether the fines imposed upon the five menwere unreasonably large. The General Counsel gives noreason why such criteria are applicable here.9 A fine isimposed as a punishment for an offense. It is intended as apenalty. As such it bears no similarity to an initiation fee.As I find that General Counsel has not proved that thefines imposed upon the five men involved in this case wereunreasonably large, I find that his first argument fails evenif the legal principle concerning unreasonably large finewhich he espouses were valid.General Counsel's alternative argument is based on hiscontention that, despite the Union's contrary notification,the five men involved here had effectively resigned from theUnion before their trial on August 30, 1967, and before theimposition of the fines upon them. Upon this factualassumptionGeneral Counsel argues that in theAllis-Chalmerscase the Supreme Court indicated a "concernover a Union's fining a limited member and may havedecided differently had that question been before it. It is,therefore, an even stronger argument that faced with theissue as inthe instant case of a Union fining anon-member,itwould have had no difficulty in finding a violation. For ifthe employees who are fined are non-members, it cannotthen be argued that the proviso to Section 8(b)(1)(A)permits such fines.... [B]y no stretch of the imaginationcan it be argued that this proviso permits a union to takedisciplinary action against non-members."GeneralCounselmisconstrues the opinion of theSupreme Court. The Court specifically pointed out that inreaching its decision it was "[a ]ssuming that the provisocannot also be read to authorize court enforcement of fines.. .1110Thus, the question decided by the Court waswhether the respondent union had violated Sectionthe conductof the men from the inception of the strikeon July 5. Also, thetrial boardmight have deemed as an adverse factor warranting a larger finethan it might otherwisehaveimposed the fact that the men involved hadrecentlybeen tried and found guilty of the same offense.8N.L.R.B. v. Allis-Chalmers, supra,181.9Appropriatecriteriamightbe "traditionalinternal union discipline ingeneral, [and] disciplinaryfines in particular."N.LR.B. v. Allis-Chalmers,supra,185-I86.Thatis, the reasonableness of a particular union fine maybe determined by measuringthe fine against the disciplinetraditionallyimposedby labororganizationsagainstpersons committing similaroffenses and in particular the fines assessed in such instances.10N.LR.B. v. Allis-Chalmers, supra,192. LOCAL 205, LITHOGRAPHERS AND PHOTOENGRAVERS4598(b)(1)(A) and was not whether the proviso to the sectioncreatesan exemption for conduct which otherwise isprohibited by the Act. However, later in its opinion theCourt observed: "Indeed,it isand has been Allis-Chalmers'position that the Taft-Hartley prohibitions apply whateverthe nature of the membership. Whether those prohibitionswould apply if the locals had imposed fines on memberswhose membership was in fact limited to the obligation ofpaying monthly dues is a question not before us and uponwhich we intimate no view." This observation was directedspecifically to the position of the "majority enbancbelow,"appearing at 358 F.2d at 660,11 and possibly also to the partinMr. Justice Black's dissent appearing at 388 U.S. at206-208. The quoted portion of the Supreme Court'sopinion when read with reference to the cited portion of thedissent and the Court of Appeals opinion reveals that theissue under consideration was whether an employee whobecomes a member of a labor organization because of thecompulsion of a union-security clause in an applicablecollective-bargaining agreementis asmuch subject to uniondiscipline as a voluntary, full member. There was noquestion being raised that a nonmember was subject tounion discipline. Contrary to General Counsel, I find noimplication in the Court's opinion that the imposition of afine by a labor organization upon a nonmember wouldconstitute a violation of Section 8(b)(1)(A).Further, I find no support in the legislative history ofSection8(b)(1)(A)and no controlling precedent forGeneral Counsel's thesis that a fine attempted to beimposed by a labor organization upon a person who is not amember and over whom the labor organization has nojurisdictionwould constitute a violation of Section8(b)(1)(A). Such fine normally is so clearly uncollectiblethat it cannot reasonably be deemed to constitute restraintor coercion upon the person sought to be fined. According-ly, it is unnecessary to pass upon the question of whetherthe resignations from the Union of the five men named inthe complaint were effective.C.Charging Party's ArgumentThe Company's thesis is that sufficient distinctions followfrom the differences in the facts between the instant caseandAllis-Chalmersso that the holding of the latter case ishere inapplicable. It makes three separate arguments insupport of its position.The Company's first point turns upon the purportedresignations of the five men named in the complaint fromtheUnion. It argues: "If there is one point which theCourt's decision inAllis-Chalmersmakes clear it is that thedegreeofUnionmembership enjoyed by the fined11"The expressed Congressional policy of protecting the union memberisparticularly apt where, as in the case before us, membership is the resultnot of individual voluntary choice but of theinsertionof a union securityprovisionin the contractunder which a substantial minority of theemployeesmay have been forced into membership. Such membershipproperly incurs an obligation to pay duesand feesbut may not beextended to include liability to submit tofinesfor indulging in a protectedactivity "12"But therelevant inquiry here is not what motivated a member's fullmembershipbutwhether the Taft-Hartley amendments prohibiteddisciplinarymeasures against a full memberwho crossedhis union'spicketline."N L R B v Allis-Chalmers, supra,196.is In its brief the Companystates that"[alt no time did Respondentemployees establishes whether the fine is coercive withinthe meaning of Section 8(b)(1)(A). The Court was at painsto note that it was confronted with `full members' who hadassumed fullmembership obligations voluntarily. Itspecifically reserved decision on the question of coercive-nessinsofar as employees who hold more limited forms ofmembership are concerned. Thus,if it isthedegreeofmembershipwhichissignificantindeterminingcoercion-the theory of the Court apparently being that theemployee who hasvoluntarilyassumed full membershipobligations cannot be held to be' coerced- certainly theemployees involved in this proceeding have been coercedwithin the meaning of the Act."The Charging Party has given greater scope to the area ofdecision reserved by the Court than the language used bythe Court in its opinionsuggests.The Court states at page197 that it intimates no view as to whether the prohibitionsof 8(b)(1)(A) would apply "if the locals had imposed fineson members whose membership was in fact limited to theobligation of paying of monthly dues." This reservation ofview does not encompass nonmembers nor persons whosought membership in the Union because of the existenceof a union-security clause in an applicable bargainingagreement but who did not choose to limit theirmembership.12 I have rejected a similar contentionadvanced by General Counsel. I am no more persuaded bythe Company's more extensive exposition of essentially thesame argument than I am by General Counsel's presenta-tion.The Company's second point is more subtle. It contendsthat the decision inAllis-Chalmersmight have beendifferent had the strike in that case not been a lawfuleconomic strike called after a democratic strike vote. In theinstant case, according to the Company, the strike 13 wasthe Union's response to the discharge of 14 employees whohad refused to work overtime, which refusals were actionsoutside the protection of Section 7 of the Act. TheCompany argues:The Court [inAllis-Chalmers]stressed the fact that thepower to "discipline members" is "particularly vital inthe case of strikes."It is the Charging Party's contention that this powerisnot sufficiently vital in the case of unprotectedactivity-the Union's conduct being one of the fewforms of economic pressure to qualify for suchstatus-so as to warrant dismissal of a Section8(b)(1)(A) complaint alleging Union coercion throughthe imposition of fines. It would be entirely illogical andunjustified to place conduct which the statute in effectcondemns (i.e., the employee working on his own terms`call' a 'strike" " This contentionhas no mentThereis no dispute that thepicket linewhich was established at the Company's plant was dulyauthorizedSometime betweenJune 19 and July 5, 1967, at a unionmeeting attendedby approximately100 members,including16 employeesof the Company among whomwere 2 of the men named in the complaint,itwas voted that the ExecutiveBoard of theUnion be authorizedto call astrikeor take whateveraction the ExecutiveBoard deemed necessaryagainst the CompanyIn these circumstancesthe establishment of thepicket line constituteda stoke againstthe Company I further find thatthere is noevidence in the recordto suggest that the stoke wasanythingother than an authorizedstoke calledby the Unionfollowing ademocraticvote by its membership 460DECISIONSOF NATIONALLABOR RELATIONS BOARDby refusing to work overtime) on the same plateau withthe right to strike. The latter is a fundamental right,specifically recognized and protected by the Act. Theformer is at variance with public policy.But it is notonly the strike which is absent in theinstant case; it is also the strike vote which wasemphasized so heavily by the Court inAllis-Chalmers.InAllis-Chalmers,the Court was constrained to turnaside the argument that the employees' "right torefrain" under Section 7 and free choice had beenimpaired because in that case, employees had partici-pated in the democratic process.The foregoingargumentis based largely on unwarrantedassumptions.First,theCompany assumes that theemployees'refusalsto work overtime constituted "conductwhich the statute in effect condemns." While such conductmay not constitute protected activity within the meaning ofSection 7 of the Act it does not follow that it is condemnedby the Act.14 Secondly,assumingthat the Act somehowcondemns the action by, the 14 employees who refused towork overtime and assuming further that the strike wasprecipitated by their discharges, nevertheless, as the strikewas not for an unlawful purpose nor, so far as the recordshows, carried on in any unlawfulmanner, I find no reasonwhy the Union's authority to discipline members whoviolate such strike is any more restricted then in the case ofthe strike with which theAllis-Chalmerscase was con-cerned. Nowhere does the Court inAllis-Chalmerssuggestthat its decision in any way was dependent upon the causesor objectives of the strike.15 Third, the argument that therewas no strike vote in this case and that employees had notparticipated in "the democratic process" is not factuallycorrect. Finally, although the strike began shortly after the14 employees who had refused to work overtime weredischarged, the record does not show whether or to whatextent this factor triggered or contributed to the ; trike. Thestrike vote was taken by the membership and authority wasgiven to the Executive Board to call a strike before thedischarges. Thus, it may have been mere coincidence thatthe strike was called 5 days after the discharges. Contrary totheCompany, I find no reason for distinguishing theinstant case fromAllis-Chalmerson the alleged groundsthat the strike here was not authorized, was not pursuant toa democratic strike vote, or was begun fora reasoncondemned by the Act.Charging Party's third point is that by August 30, 1967,when the employees named in the complaint were fined, theUnion was no longer the collective-bargaining representa-tive of the Company's employees. According to ChargingParty:InAllis-Chalmers,the rationale essential to theCourt's conclusion was that the power to discipline wasnecessary to the exclusive bargaining agent's discharge14 SeeN.L.R.B. v.InsuranceAgents'International Union,AFL-CIO,361U.S. 477.15TheCourt has taken pains in other casesto avoid inquiryinto the"wisdom"of employees'concerted action.SeeN.LR.B. v.WashingtonAluminumCompany,Inc., 370 U.S. 9, 16.16By citing with approval its earlier decisioninN.LR.B. v. Drivers,Chauffeurs,Helpers,Local UnionNo. 639,Teamsters,362 U.S. 274, it isclear that the Court didnot overlookthe fact that a labor organization maylawfully, in various circumstances,picket premises although the labororganizationmay not bethe statutory representative of the employees ofof its responsibilities.But the Respondent in this casewas notexclusive bargaining agentat any timeduringthe alleged violation of Union rules.Iam not persuaded by this argument. It is true that theCourt observes that "[t]he majority-rule concept is todayunquestionably at the center of our federal labor policy";that the chosen union must have power to protect its statusagainst erosion through reasonable discipline of memberswho violate its rules and regulations governing member-ship; and that such power is particularly vital when themembers engage in strikes. However, there is nothing in theopinion of the Court which warrants the inference drawnby the Company that the Court's decision would have beendifferent had the union in that case not been the statutoryrepresentativevis-a-vistheemployer of the strikingemployees.16While the "majority-rule concept"mayunderly the rationale of the Court (and its interpretation ofcongressional intent) in its determination that Section8(b)(1)(A) does not prohibit reasonable union discipline ofmembers for strikebreaking activities, it does not follow,and nowhere in the Court's opinion is there any suggestion,that the authority to so discipline members is limited tomembers who are within a collective bargaining unit forwhich a labor organization is the exclusive bargaining agentand only during such times as the labor organization is suchagent.Furthermore, although the election among theCompany's employees which was held on December 4,1967, demonstrated that the Union by that time had lost itsmajority, contrary to the Company, there is no basis in therecord for assuming that it was not the majority representa-tive when the strike was begun on July 5, 1967, and whenthe five men named in the complaint first crossed theUnion's picket line.D.ConclusionsIhave read and considered the arguments of the GeneralCounsel and the Charging Party and I am not persuaded bythem.The conflicting points of view regarding theprinciples involved in theAllis-Chalmerscase are fullyexplicated in the various opinions written by the SupremeCourt, the Court of Appeals, and the Board, in the briefssubmitted to the Supreme Court and the Court of Appeals,and in various law reviewarticles.No useful purpose wouldbe served by reviewingthese argumentshere. I find thatthere are no materialdistinctionsbetween the facts in thiscase and those in theAllis-Chalmerscase.Accordingly, Ishall recommend that the complaint herein be dismissed inits entirety.17such employer. There are variouspurposes for such picketing, includingefforts to organize the plantor toprotect the wage standards of itsmembers, etc. Many of these reasons,ifnot directly, at least indirectly,serve to bolster the labor organization'smajorityat other plants and"protect against erosion its status"as thestatutoryrepresentative of theemployees at such other plants.17ThedecisionsinN.LR.B.v.IndustrialUnion of Marine &ShipbuildingWorkers ofAmerica,389 U.S. 1034,andScofield v. N.LR.B.,393 F.2d 49 (C.A. 7), do not impel anydifferent conclusion. LOCAL 205,LITHOGRAPHERS AND PHOTOENGRAVERS461CONCLUSIONSOF LAWRECOMMENDED ORDERRespondent has not violated Section 8(b)(1)(A) of theUpon the basis of the foregoing findings of fact andAct as alleged in the complaint.conclusions of law and upon the entire record in this case Irecommend that the complaint in this case be dismissed inits entirety.